Citation Nr: 0706372	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-17 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The claims file was subsequently 
transferred to the RO in Buffalo, New York.  

In July 2001, the RO denied the claim of entitlement to 
service connection for low back pain.  The RO granted the 
claim of entitlement to service connection for irritable 
bowel syndrome (IBS) and assigned a noncompensable rating, 
effective June 2000.  The veteran appealed the initial rating 
assigned for IBS.  

In February 2003, the veteran presented personal testimony 
before a Decision Review Officer at the RO.  A transcript of 
the hearing is of record.  

This issue was previously before the Board.  In October 2004 
and December 2005, the Board remanded the issue of 
entitlement to service connection for further development.  A 
review of the claims file shows that the requested 
development has been accomplished.  

The Board notes that the December 2005 decision shows that 
the Board awarded a compensable rating for the service-
connected IBS; therefore, the issue of entitlement to an 
increased rating for irritable bowel syndrome has been 
resolved.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current back disorder to service.  

2.  There is no competent medical evidence that a current 
back disorder is not caused by or aggravated by a service-
connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  In the veteran's 
case, he was provided with a notice letter in April 2003, 
November 2004, February 2006, and September 2006.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  In a statement 
attached to the October  2006 Supplemental Statement of the 
Case (SSOC), the veteran was provided with notice of the type 
of evidence that is necessary to establish a disability 
rating and effective date in the event that the claim of 
entitlement to service connection for a low back disability 
is granted.  

Accordingly, the Board finds that the requirements set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claim of service connection.  In this 
regard, as the Board determines below that service connection 
for a low back disability is not warranted, any questions 
regarding the assignment of a disability rating or an 
effective date is rendered moot.  

In April 2003, November 2004, February 2006, and September 
2006 the veteran was provided with correspondence (notice 
letters) which informed him of the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board concludes that 
the discussions contained in the notice letters complied with 
VA's duty to notify.  For example, the veteran was 
specifically notified of the evidence that is necessary to 
substantiate the claim; he was informed of the 
responsibilities imposed upon himself and VA during the 
claims process; he was informed of the evidence that VA 
received, and had not received, in connection with the claim; 
and he was informed of where to send the information and how 
to contact VA if he had questions or needed assistance.  The 
veteran was also notified of the efforts that VA would make 
to assist him in obtaining evidence necessary to substantiate 
the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also told, in essence, to submit all evidence he had 
in his possession that was relevant to the claim.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the veteran's service 
medical records, VA and non-VA medical treatment records, VA 
examination reports, and statements made by the veteran have 
been obtained and associated with the claims file.  In 
February 2003, the veteran was afforded an opportunity to 
present personal testimony during an RO hearing.  The veteran 
has not identified any other obtainable medical records or 
evidence pertinent to the claim.  The Board is similarly 
unaware of any outstanding obtainable evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist the veteran.  

II.  Analysis

The veteran asserts that the service medical records include 
several complaints of low back pain.  He argues that he 
suffers from daily back pain which is related to his period 
of service, to include his in-service complaints of pain.  
(See the statement associated with the veteran's Notice of 
Disagreement (NOD)).  During the appeal period, the veteran 
also asserted that the chronic low back pain began in service 
and has continued intermittently over the years; he maintains 
that he experiences back pain which is aggravated by the 
service-connected irritable bowel syndrome (IBS).  He reports 
that he has increased back pain when his IBS symptoms 
increased in severity.  (See the November 2004 statement in 
support of the veteran's claim).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310(b) (2006).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R., Part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  Id.  

The service medical records reveal that the veteran reported 
having experienced recurrent low back pain during his period 
of service.  The December 1984 enlistment report of medical 
examination shows that the evaluation of the veteran's spine 
was normal.  The January 1985 report of medical history shows 
that the veteran denied having experienced recurrent back 
pain.  The service medical records show that the veteran was 
noted as having mechanical low back pain.  (See the November 
1994 report of medical examination; the October 1994 service 
medical record; the November 1994 orthopedic consultation 
report; the August 1995 service medical record; the January 
1996 new patient consultation report; and the February 1996 
medical report from the Pain Management Service).  

The March 1996 service medical record shows that a medical 
doctor related that the veteran's back pain seemed to have 
resolved completely, likely due to the veteran undergoing 
physical therapy.  The July 1999 report of medical 
examination shows that the evaluation of the veteran's spine 
was normal; however, the July 1999 report of medical history 
shows that the veteran reported having experienced recurrent 
back pain.  In May 2000, the veteran was found unfit for 
duty; the finding was unrelated to the veteran's back.  The 
May 2000 report of Findings of the Physical Board Proceedings 
indicates that the veteran's "unfitting conditions" 
included conditions of the left upper extremity.  

The post-service medical record shows that the veteran 
continued to complain of low back pain.  The veteran 
underwent VA examination soon after his discharge from 
service in September 2000.  The September 2000 VA examination 
reports that the veteran does not have a history of injury to 
the back.  During the examination, the veteran reported that 
he had dull pain in the lumbar area.  The examiner diagnosed 
the veteran as having low back pain periodically after he 
tried to get up from a sitting posture.  The September 2000 
VA X-ray report shows that the views of veteran's lumbosacral 
spine were essentially negative.  

The medical reports from the Family Health Center Community 
Memorial Hospital, dated in February 2002, show that the 
veteran continued to complain of back pain.  These records, 
however, primarily pertain to irritable bowel syndrome.  

The veteran underwent VA examination in March 2003.  The 
examination report shows that the veteran reported a history 
of low back pain and that the pain began a year prior to his 
discharge from service.  He did not recall having injured the 
back and he did not indicate a cause for the back problems.  
The examiner evaluated the veteran's back and reported that 
his overall impression was that the neurologic and orthopedic 
evaluation of the lumbar spine was normal.  The examiner 
reiterated that the examination was entirely normal.  The 
March 2003 VA X-ray report shows that the views of the 
lumbosacral spine were normal.  

The December 2004 X-ray report from Radiology Associates of 
New Harford reveal that the veteran has a clinical history of 
chronic pain.  The impression was mild degenerative disc 
disease, predominantly at T11-12 and L3-4, otherwise 
unremarkable.  

The veteran also underwent VA examination in March 2006.  The 
examination report shows that the examiner documented that 
the claims file was reviewed.  The veteran related that he 
has experienced low back pain for 10 years.  The veteran was 
examined and diagnosed as having degenerative intervertebral 
disc disease of the thoracolumbar region.  The examiner's 
opinion was that it is at least as likely as not that the 
veteran's irritable bowel syndrome is not the proximal cause 
of the veteran's nonservice-connected low back condition, and 
that it is at least as likely as not that it has not caused 
an aggravation of the nonservice-connected back impairment.  

An October 2006 Addendum to the March 2006 VA examination 
report is associated with the claims file.  The Addendum 
shows that the examiner opined that the diagnosis of 
degenerative intervertebral disc disease of the thoracolumbar 
spine is age related, rather than secondary to any service-
connected episode regarding his low back condition.  As a 
basis for the opinion, the examiner notes that the September 
2000 and March 2003 VA examination reports, to include the X-
ray findings, revealed a normal lumbosacral spine.  

The Board finds that the requirements that are necessary to 
establish entitlement to service connection for a low back 
disability have not been met.  The service medical records 
reveal that the veteran complained of low back pain during 
his period of service; however, at the time of the veteran's 
discharge from service, the records did not demonstrate that 
the veteran was diagnosed as having a back disability of any 
kind.  

Following the veteran's discharge from service the evidence 
shows that the veteran continued to complain of low back 
pain; however, he was not diagnosed as having a back 
disability until 2004.  (See the September 2000 VA 
examination report; the March 2003 VA examination report; and 
the December 2004 X-ray report from Radiology Associates of 
New Harford).  

The Board observes that the medical record demonstrates that 
the veteran was diagnosed as having degenerative disc disease 
of the thoracolumbar spine many years after his discharge 
from service.  There is no evidence that the veteran was 
diagnosed as having degenerative disc disease within one year 
of his service discharge.  Therefore, presumptive service 
connection for the low back disability is not warranted under 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The evidence shows that the veteran is diagnosed as having a 
current back disability and that he had complaints of back 
pain in service.  The question that needs to be addressed is 
whether there is competent medical evidence linking the 
current back disability to service or to a service-connected 
disability (i.e. irritable bowel syndrome).  The only opinion 
of record which addresses the etiology of the current back 
disability states that the veteran's back disability is age 
related.  The VA examiner in 2006 indicated that the 
veteran's service-connected IBS did not cause or aggravate 
the veteran's current back disability.  Additionally, the 
examiner stated that the veteran's current back condition was 
not due to service.  (See the March VA examination report and 
the October 2006 VA Addendum to the March 2006 examination 
report).  The 2006 VA opinion is probative as it was based on 
a complete review of the record, including the veteran's 
service medical records.  The examiner also gave a complete 
rationale for the opinions given.

The Board does not doubt the sincerity of the veteran's 
belief that he is diagnosed with a current back disability 
which is related to his period of service, or that the 
service-connected IBS has aggravated his current back 
disability.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the absence of evidence which links the veteran's current 
back disability to the veteran's period of service or to a 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied


ORDER

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


